Case 1:21-cv-00342-TFM-B Document 5 Filed 08/31/21 Page 1 of 1                      PageID #: 57




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 PRESTON JEROME TAYLOR,                         )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )    CIV. ACT. 1:21-cv-0342-TFM-B
                                                )
 OFFICER CROWE, et al.,                         )
                                                )
        Defendants.                             )

                         MEMORANDUM OPINION AND ORDER

       On August 4, 2021, the Magistrate Judge entered a report and recommendation which

recommends this 42 U.S.C. § 1983 action be transferred for improper venue. See Doc. 4. No

objections were filed.

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge (Doc. 4) is ADOPTED as the opinion of this Court. It is ORDERED that that

this action be TRANSFERRED to the United States District Court for the Southern District of

Texas (Houston division) pursuant to 28 U.S.C. § 1406(a).

       DONE and ORDERED this 31st day of August, 2021.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
